               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
NICOLE ZICCARELLI,                         )
                                           )
                                           )    2:20-cv-1831-NR
             Plaintiff,                    )
                                           )
       v.                                  )
                                           )
THE ALLEGHENY COUNTY BOARD                 )
                                           )
OF ELECTIONS, et al.,                      )
             Defendants.                   )
                                           )
                                   JUDGMENT
      AND NOW, this 12th day of January, 2021, it is hereby ORDERED that, in

light of the Court’s accompanying Opinion and Order, final judgment is entered in

favor of Defendants and Intervenors, and against Plaintiff. The Clerk of Court shall

mark this case as CLOSED.

                                               BY THE COURT:

                                               /s/ J. Nicholas Ranjan
                                               United States District Judge
